 

Exhibit 10.27

 

Execution Version

 

STRICTLY CONFIDENTIAL

 

INVESTOR RIGHTS AGREEMENT

 

dated as of April 30, 2019

 

between

 

CM SEVEN STAR ACQUISITION CORPORATION

 

SHAREHOLDER VALUE FUND

 

and

 

RENREN INC.

 



 

 

TABLE OF CONTENTS

 

Page

 

ARTICLE I DEFINITIONS AND INTERPRETATION

1 Section 1.1     Definitions 1 Section 1.2     Interpretation and Rules of
Construction 5 ARTICLE II BOARD Of DIRECTORS 5 Section 2.1     Board
Representation 5 Section 2.2     Other Matters 7 ARTICLE III REGISTRATION RIGHTS
7 Section 3.1     Applicability of Rights 7 Section 3.2     Restrictive Legend;
Execution by the Company 7 Section 3.3     Demand Registration 8 Section
3.4     Piggyback Registrations 10 Section 3.5     Form S-3/F-3 Registration 12
Section 3.6     Obligations of the Company 13 Section 3.7     Furnish
Information 14 Section 3.8     Indemnification 14 Section 3.9     Rule 144
Reporting 17 Section 3.10   Termination of the Company’s Obligations 17 Section
3.11   Re-Sale Rights 18 Section 3.12   Transfer of Registration Rights 18
ARTICLE IV OTHER PROVISIONS 18 Section 4.1 18 Section 4.2 19 ARTICLE V GENERAL
PROVISIONS 19 Section 5.1     Confidentiality 19 Section 5.2     Termination 19
Section 5.3     Notices 20 Section 5.4     Entire Agreement 20 Section
5.5     Governing Law 21 Section 5.6     Dispute Resolution 21 Section
5.7     Severability 21 Section 5.8     Assignments and Transfers; No Third
Party Beneficiaries 22

 







i

 

 

Section 5.9     Construction 22 Section 5.10   Counterparts 22 Section
5.11   Aggregation of Shares 22 Section 5.12   Conflict with Articles or Other
Agreements 22 Section 5.13   Specific Performance 23 Section 5.14   Amendment;
Waiver 23 Section 5.15   Public Announcements 23

 



ii

 



 

INVESTOR RIGHTS AGREEMENT

 

THIS INVESTOR RIGHTS AGREEMENT (this “Agreement”) is made and entered into as of
April 30, 2019 by and between CM Seven Star Acquisition Corporation, an exempted
company incorporated under the laws of the Cayman Islands (the “Company”),
Shareholder Value Fund, an exempted company incorporated under the laws of the
Cayman Islands (“SVF”), and Renren Inc. (“Renren”), a company incorporated under
the laws of the Cayman Islands.

 

RECITALS

 

WHEREAS, the Company, Renren and Kaixin Auto Group (“Kaixin”), a company
incorporated under the laws of the Cayman Islands, have entered into a share
exchange agreement, dated November 2, 2018 (the “Exchange Agreement”) relating
to the acquisition by the Company of the entire issued share capital of Kaixin;
and

 

WHEREAS, it is a condition to the Closing that the parties hereto enter into
this Agreement to set forth certain rights and obligations of the parties hereto
in connection with the transactions contemplated under the Exchange Agreement.

 

NOW, THEREFORE, in consideration of the premises set forth above, the mutual
promises and covenants set forth herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

 

ARTICLE I
DEFINITIONS AND INTERPRETATION

 

Section 1.1        Definitions. In this Agreement, except to the extent
otherwise provided or that the context otherwise requires:

 

“Affiliate” means, in respect of a Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person, and (i) in the case of a natural
person, shall include, without limitation, such Person’s spouse, parents,
children, siblings, mother-in-law and father-in-law and brothers and
sisters-in-law, (ii) in the case of a Shareholder, shall include (A) any Person
who holds shares as a nominee for such Shareholder, (B) any shareholder of such
Shareholder, (C) any Person which has a direct and indirect interest in such
Shareholder (including, if applicable, any general partner or limited partner)
or any fund manager thereof; (D) any Person that directly or indirectly
controls, is controlled by, under common control with, or is managed by such
Shareholder or its fund manager, (E) the relatives of any individual referred to
in (B) above, and (F) any trust controlled by or held for the benefit of such
individuals. For the purpose of this definition, “control” (and correlative
terms) shall mean the direct or indirect power, whether by contract, equity
ownership or otherwise, to direct the policies or management of a Person,
provided that the direct or indirect ownership of twenty-five percent (25%) or
more of the voting power of a Person is deemed to constitute control of that
Person;

 

“Agreement” has the meaning set forth in the Preamble;

 

“Amendments” has the meaning set forth in Section 5.1(a)

 



1

 

 

“Arbitration” has the meaning set forth in Section 5.6;

 

“Articles” means the Company’s Articles of Association, as amended from time to
time;

 

“beneficial ownership” or “beneficially own” or similar term means beneficial
ownership as defined under Rule 13d-3 under the Exchange Act;

 

“Board” and “Board of Directors” means the Board of Directors of the Company;

 

“Business Day” has the meaning as defined in the Exchange Agreement;

 

“Claim Notice” has the meaning set forth in Section 3.8(c);

 

“Closing” means the closing of the transactions contemplated under the Exchange
Agreement, being the date hereof;

 

“Commission” means the United States Securities and Exchange Commission or any
other federal agency at the time administering the Securities Act or other
governmental agency administering the securities laws in the jurisdiction in
which the Company’s securities are registered or being registered;

 

“Company” has the meaning set forth in the Preamble;

 

“Confidential Information” has the meaning set forth in Section 5.1;

 

“Director(s)” means the director(s) of the Company;

 

“Disposition “ has the meaning set forth in Section 3.1;

 

“Dispute” has the meaning set forth in Section 5.6;

 

“Email” has the meaning set forth in Section 5.4;

 

“Equity Purchase Agreements” has the meanings set forth in Section 5.2(a)

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended;

 

“Exchange Agreement” has the meaning set forth in the Recitals;

 

“Form S-3/F-3” has the meaning set forth in Section 3.3(a)(iii);

 

“fully-diluted basis” means, with respect to any determination of a number or
percentage of Ordinary Shares, the total number of Ordinary Shares then
outstanding determined according to the treasury method under generally accepted
accounting principles in the United States set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
have been approved by a significant segment of the accounting profession that
are in effect from time to time, as codified and described in FASB Statement No.
18, the FASB Accounting Standards Codification and the Hierarchy of Generally
Accepted Accounting Principles, and applied consistently throughout the periods
involved;

 



2

 

 

“HKIAC” has the meaning set forth in Section 5.6;

 

“Hong Kong” means the Hong Kong Special Administrative Region of the People’s
Republic of China;

 

“Independent Committee” has the meaning set forth in Section 5.2;

 

“Kaixin” has the meaning set forth in the recitals.

 

Material Exchange Agreement Breach” means a breach of the Exchange Agreement by
the Company that results in a Purchaser Material Adverse Effect, as defined
therein.

 

“Nasdaq” means the Nasdaq Stock Market;

 

“Notice of Arbitration” has the meaning set forth in Section 5.6;

 

“NYSE” means the New York Stock Exchange;

 

“Ordinary Shares” means ordinary shares, par value US$0.0001 per share, of the
Company;

 

“Permitted Transferee” means any permitted transferee pursuant to Section 4.1
hereof, provided that, in the case of a permitted transfer to an Affiliate, such
Affiliate shall be bound by this Agreement as if such Affiliate were a party
(including without limitation the Lock-up set forth in Article IV), provided
that, prior to such Affiliate ceasing to be an Affiliate of Renren, such
Affiliate shall transfer such Subject Shares back to Renren or another Affiliate
of Renren;

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust, unincorporated organization, or other entity;

 

“Recapitalization” means any share split, share dividend, share combination or
consolidation, recapitalization, reclassification or other similar event in
relation to the shares of the Company;

 

“register,” “registered” and “registration” means (i) a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement, or (ii) in the context of a public offering in a jurisdiction other
than the United States, a registration, qualification or filing under the
applicable securities laws of such other jurisdiction;

 

“Registrable Securities” means (i) the Subject Shares, (ii) Ordinary Shares of
the Company issued as (or issuable upon the conversion or exercise of any
warrant, right or other security which is issued as) a dividend or other
distribution with respect to, or in exchange for or in replacement of, any of
the foregoing; (iii) any other Ordinary Shares owned or hereafter acquired by
Renren; (iv) Ordinary Shares issued or issuable in respect of the Ordinary
Shares described in (i) to (iii) above upon any Recapitalization or otherwise
issued or issuable with respect to such Ordinary Shares; and (v) any depositary
receipts issued by an institutional depositary upon deposit of any of the
foregoing. Notwithstanding the foregoing, “Registrable Securities” shall not
include any Registrable Securities sold by a Person in a transaction in which
rights under Section 2 are not assigned in accordance with this Agreement or any
Registrable Securities sold in a public offering, whether sold pursuant to Rule
144, or in a registered offering, or otherwise;

 



3

 

 

“Registration Expenses” means all expenses incurred by the Company in complying
with Sections 3.3, 3.4 or 3.5 hereof, including, without limitation, all
registration, qualification and filing fees, printing expenses, escrow fees,
fees and disbursements of counsel for the Company, blue sky fees and expenses,
the expense of any special audits incident to or required by any such
registration and the reasonable fees and disbursements of one counsel for all
Shareholders, and any fee charged by any depositary bank, transfer agent or
share registrar, but excluding Selling Expenses. For the avoidance of doubt and
subject to Section 3.3(d), the Company shall pay all expenses incurred in
connection with a registration pursuant to Section 3 notwithstanding the
cancellation or delay of the registration process for any reason;

 



“Renren” has the meaning set forth in the Preamble;

 

“Renren Nominee” has the meaning set forth in Section 2.1(a);

 

“Restricted Securities” means the securities of the Company required to bear the
legend set forth in Section 3.2(b) of the Exchange Agreement;

 

“Rule 144” means Rule 144 as promulgated under the Securities Act;

 

“Rule 145” has the meaning set forth in Section 3.3(a)(i);

 

“Securities” means any Ordinary Share or any equity interest of, or shares of
any class in the share capital (ordinary, preferred or otherwise) of, the
Company and any convertible securities, options, warrants and any other type of
equity or equity-linked securities convertible, exercisable or exchangeable for
any such equity interest or shares of any class in the share capital of the
Company;

 

“Securities Act” means the United States Securities Act of 1933 as amended from
time to time;

 

“Selling Expenses” means all underwriting discounts and selling commissions;

 

“Shareholder” or “Shareholders” means Persons who hold the Ordinary Shares from
time to time;

 

“Subject Shares” means the Ordinary Shares issued to Renren at the Closing and
subsequently pursuant to the other provisions of the Exchange Agreement;

 



4

 

 

“Subsidiary” means any corporation, partnership, trust or other entity of which
the Company directly or indirectly owns at the time shares or interests
representing a majority of the voting power of such corporation, partnership,
trust or other entity;

 

“SVF” has the meaning set forth in the Preamble.

 

“SVF Nominee” has the meaning set forth in Section 2.1(a).

 

“Transaction Documents” means this Agreement, the Exchange Agreement and each of
the other agreements and documents entered into or delivered by the parties
hereto in connection with the transactions contemplated by the Exchange
Agreement;

 

“Threshold Ownership Amount” means, as of a given time, twenty percent (20%) of
the then outstanding Ordinary Shares of the Company;

 

“Tribunal” has the meaning set forth in Section 5.6; and

 

“Violation” has the meaning set forth in Section 3.8(a).

 

Section 1.2        Interpretation and Rules of Construction. In this Agreement,
except to the extent otherwise provided or that the context otherwise requires:

 

(a)       when a reference is made in this Agreement to an Article or Section,
such reference is to an Article or Section of this Agreement;

 

(b)       the headings for this Agreement are for reference purposes only and do
not affect in any way the meaning or interpretation of this Agreement;

 

(c)       the words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement;

 

(d)       all terms defined in this Agreement have the defined meanings when
used in any certificate or other document made or delivered pursuant hereto,
unless otherwise defined therein;

 

(e)       the definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms;

 

(f)        references to a Person are also to its successors and permitted
assigns; and

 

(g)       the use of the term “or” is not intended to be exclusive.

 

ARTICLE II
BOARD Of DIRECTORS

 

Section 2.1        Board Representation

 

(a)       Each of Renren, the Company and Shareholder Value Fund shall cause to
be appointed, nominated and elected, in each case subject to the Articles and
applicable law, (i) while the Company is not a “foreign private issuer” as
defined in Rule 3b-4 under the Exchange Act, four (4) designees of Renren (each,
a “Renren Nominee”) to the Board, and while the Company is a “foreign private
issuer” as defined in Rule 3b-4 under the Exchange Act six (6) designees of
Renren, or such number of Directors as needed to cause Renren Nominees to
constitute a majority of the Directors, and (ii) one (1) designee (the “SVF
Nominee”) of Shareholder Value Fund (“SVF”) to the Board, in each case on as
soon as reasonably practicable following the date of the Closing. Renren shall
ensure that any Renren Nominee, and SVF shall ensure that any SVF Nominee, meets
any applicable requirements under the Articles, Cayman Islands law and the
Listing Rules of the Nasdaq Stock Market (or other applicable stock exchange) to
act as a Director. Any Renren Nominee or SVF Nominee shall be subject to the
terms of the Articles with respect to his or her directorship, including the
term of office as a member of the designated class of director.

 



5

 

 

(b)       Notwithstanding anything to the contrary contained herein, if any
Renren Nominee or SVF Nominee resigns, is removed pursuant to Section 2.1(c) or
otherwise, or is unable to continue to serve as a Director of the Company,
Renren or SVF (as applicable) may designate a replacement Director and each of
the Company, Renren and SVF shall cause such person to be elected a Director,
including through the exercise of their respective nomination, appointment and
and/or voting powers described in Section 2.1(a). (For the avoidance of doubt,
and notwithstanding the resignation or removal of a Director pursuant to this
Section 2.1(b), Renren and SVF (as applicable) shall remain entitled to nominate
and designate one Director pursuant to and subject to Section 2.1(a)).

 

(c)       Any Director of the Company may be removed from the Board of Directors
in accordance with applicable law and the governing documents of the Company;
provided, however, that (i) with respect to any Renren Nominee, SVF shall not
take any action to cause any such removal without the prior written consent of
Renren unless such removal is required by applicable law or such Director is no
longer qualified to serve as a Director pursuant to applicable Commission or
regulatory requirements, and (ii) with respect to any SVF Nominee, Renren shall
not take any action to cause any such removal without the prior written consent
of SVF unless such removal is required by applicable law or such Director is no
longer qualified to serve as a Director pursuant to applicable Commission or
regulatory requirements.

 

(d)       The Company shall ensure, to the extent permitted by applicable law,
that any Directors, including any Renren Nominee or SVF Nominee, nominated or
designated pursuant to this Section 2.1 shall enjoy the same rights, capacities,
entitlements, indemnification rights and compensation as any other members of
the Board of Directors. Any Renren Nominee or SVF Nominee shall be entitled to
reimbursement for documented, reasonable out-of-pocket expenses incurred in
attending meetings of the Board of Directors to the same extent as other members
of the Board of Directors. The Company shall notify the Renren Nominees and the
SVF Nominee of all regular meetings and special meetings of the Board of
Directors. The Company shall provide the Renren Nominees and the SVF Nominee
with copies of all notices, minutes, consents and other material that it
provides to all other members of the Board of Directors concurrently with such
materials being provided to the other members.

 



6

 

 

(e)       Each of Renren, SVF and the Company agrees that the Board shall
consist of (i) five (5) Directors while the Company is not a “foreign private
issuer” as defined in Rule 3b-4 under the Exchange Act or (ii) seven (7)
Directors while the Company is a “foreign private issuer” as defined in Rule
3b-4 under the Exchange Act, other than as required by applicable laws and
regulations. In the event that applicable laws and/or regulations require the
Company to appoint additional members to the Board, in order to fulfill
applicable independence requirements, SFV agrees to grant a proxy to Renren with
respect to the vote of all Ordinary Shares beneficially owned by it with respect
to the appointment of any such independent Director(s) or Director nominee(s)
(and any of their successors or replacements).

 

(f)       In the event that Renren, together with its Affiliates, beneficially
owns fewer Ordinary Shares than the Threshold Ownership Amount or Renren is not
the single largest Shareholder of the Company, Renren’s rights, under this
Section 2.1 shall terminate immediately. For the avoidance of doubt, the rights
of Renren set forth in this Section 2.1 shall reattach following any termination
thereof pursuant to this Section 2.1(f) in the event that the number of Ordinary
Shares owned by Renren and its Affiliates subsequently surpasses the Threshold
Ownership Amount and Renren is the single largest Shareholder of the Company.

 

Section 2.2        Other Matters

 

(a)       Renren and SVF agree that for a period of two (2) years following the
date of the Closing, subject to applicable law (including laws related to
fiduciary duties), without the prior written consent of SVF, no Renren Nominee
nor Renren in its capacity as shareholder of the Company shall propose or vote
for (i) any amendment to the Company’s equity incentive plan which would have
the effect of increasing the number of Ordinary Shares issuable pursuant to such
plan, or (ii) any additional equity incentive plan.

 

(b)       Renren and SVF agree that for a period of six (6) months following the
date of the Closing, subject to applicable law (including laws related to
fiduciary duties), without the prior written consent of Renren, no SVF Nominee
nor SVF in its capacity as a shareholder of the Company shall propose or vote
for any change, replacement, separation, dismissal or decrease in compensation
of any director of the Company.

 

ARTICLE III
REGISTRATION RIGHTS

 

Section 3.1        Applicability of Rights. Renren shall be entitled to the
following rights with respect to any potential public offering of Ordinary
Shares in the United States, and to any analogous or equivalent rights with
respect to any other offering of shares in any other jurisdiction pursuant to
which the Company undertakes to publicly offer or list such securities for
trading on a recognized securities exchange.

 

Section 3.2        Restrictive Legend; Execution by the Company.

 



The Company, by its execution in the space provided below, agrees that it will
cause the certificates evidencing the Ordinary Shares to bear the legend
required by Section 3.2(b) of the Exchange Agreement, and it shall supply, free
of charge, a copy of this Agreement to any holder of a certificate evidencing
Ordinary Shares containing such legend upon written request from such holder to
the Company at its principal office. The parties hereto do hereby agree that the
failure to cause the certificates evidencing the appropriate Ordinary Shares to
bear the legend required by Section 3.2(b) of the Exchange Agreement and/or
failure of the Company to supply, free of charge, a copy of this Agreement as
provided under this Section 3.2 shall not affect the validity or enforcement of
this Agreement.

 



7

 

 

Section 3.3       Demand Registration.

 



(a)       Request by Renren. If the Company shall at any time after six (6)
months after the date of this Agreement receive a written request from Renren
that the Company effect a registration, qualification or compliance with respect
to the Registrable Securities pursuant to this Section 2.3, then the Company
shall use its best efforts to effect, within 45 Business Days of such request,
such registration, qualification or compliance (including, without limitation,
appropriate qualification under applicable blue sky or other state securities
laws and appropriate compliance with applicable regulations issued under the
Securities Act and any other governmental requirements or regulations) as may be
so requested and as would permit or facilitate the sale and distribution of all
or such portion of such Registrable Securities as are specified in such request,
subject only to the limitations of this Section 2.3; provided that the Company
shall not be obligated to effect any such registration:

 

(i)         During the period starting with the date sixty (60) days prior to
the Company’s estimated date of filing of, and ending on the date six (6) months
immediately following the effective date of, any registration statement
pertaining to securities of the Company (other than a registration of securities
in a transaction under Rule 145 promulgated under the Securities Act (“Rule
145”) or with respect to an employee benefit plan), provided that the Company is
actively employing in good faith commercially reasonable efforts to cause such
registration statement to become effective;

 

(ii)       After the Company has effected two such registrations pursuant to
this Section 3.3(a), and each such registration has been declared or ordered
effective; or

 

(iii)       If Renren may dispose of shares of Registrable Securities pursuant
to an effective registration statement on Form S-3 or Form F-3 under the
Securities Act as in effect on the date hereof or any successor form under the
Securities Act (“Form S-3/F-3”) pursuant to a request made under Section 3.5
hereof.

 

The Company shall not undertake, or be required to undertake, any action to
qualify, register or list any securities on any exchange other than the Nasdaq
in connection with this Section 3.3, provided that the Ordinary Shares continue
to be listed on the Nasdaq.

 



8

 

 

(b)       Underwriting. If Renren intends to distribute the Registrable
Securities covered by its request by means of an underwriting, then it shall so
advise the Company as a part of its request made pursuant to this Section 3.3.
In the event of an underwritten offering, the right of Renren to include its
Registrable Securities in such registration shall be conditioned upon Renren’s
participation in such underwriting and the inclusion of Renren’s Registrable
Securities in the underwriting to the extent provided herein. If Renren proposes
to distribute its securities through such an underwriting, it shall enter into
an underwriting agreement in customary form with the managing underwriter or
underwriters selected for such underwriting by it and reasonably acceptable to
the Company. Notwithstanding any other provision of this Section 3.3, if the
underwriter(s) advise(s) the Company in writing that marketing factors require a
limitation of the number of securities to be underwritten, then the Company
shall so advise Renren, and the number of Registrable Securities that may be
included in the underwriting shall be reduced as required by the underwriter(s)
and allocated among the holders of Registrable Securities on a pro rata basis
according to the number of Registrable Securities then held by each Shareholder
requesting registration (including Renren); provided, however, that the number
of Registrable Securities to be included in such underwriting and registration
shall not be reduced unless all other securities are first entirely excluded
from the underwriting and registration including, without limitation, all shares
that are not Registrable Securities and are held by any other Person, including,
without limitation, any Person who is an employee, officer or director of any of
the Group Companies. If Renren disapproves of the terms of any such
underwriting, Renren may elect to withdraw therefrom by written notice to the
Company and the underwriter(s), delivered at least ten (10) Business Days prior
to the effective date of the registration statement. Any Registrable Securities
and/or other securities so excluded or withdrawn from such underwriting shall be
excluded and withdrawn from the registration. Renren and all corporations that
are Affiliates of Renren shall be deemed to be a single “Shareholder,” and any
pro rata reduction with respect to such “Shareholder” shall be based upon the
aggregate amount of shares carrying registration rights owned by all entities
and individuals included in such “Shareholder,” as defined in this sentence.

 

(c)       Deferral. Notwithstanding the foregoing, if the Company shall furnish
to Renren following its request of the filing of a registration statement
pursuant to this Section 3.3, a certificate signed by CEO of the Company stating
that in the good faith judgment of the Board, it would be materially detrimental
to the Company and its shareholders for such registration statement to be filed,
then the Company shall have the right to defer such filing for a period of not
more than ninety (90) days after receipt of the request of Renren; provided,
however, that the Company may not utilize this right more than once in any
twelve (12) month period; provided, further that during such ninety (90) day
period, the Company shall not file any registration statement pertaining to the
public offering of any securities of the Company.

 

(d)       Expenses. The Company shall pay all Registration Expenses. If Renren
participates in a registration pursuant to Section 3.3(b), Renren shall bear its
proportionate share (based on the total number of shares sold in such
registration other than for the account of the Company) of all Selling Expenses
incurred in connection with such registration of securities on behalf of Renren.
Notwithstanding the foregoing, the Company shall not be required to pay for any
expenses of any registration proceeding begun pursuant to this Section 3.3 if
the registration request is subsequently withdrawn at the request of Renren,
unless Renren agrees that such registration constitutes the use by Renren of one
(1) demand registration pursuant to this Section 3.3; provided, further,
however, that if at the time of such withdrawal, Renren has learned of a
material adverse change in the condition, business, or prospects of the Company
not known to Renren at the time of their request for such registration and has
withdrawn its request for registration with reasonable promptness after learning
of such material adverse change, then Renren shall not be required to pay any of
such expenses and such registration shall not constitute the use of a demand
registration pursuant to this Section 3.3.

 



9

 

 

Section 3.4        Piggyback Registrations.

 



(a)       Notice of Registration. The Company shall notify Renren in writing of
registration of any of its securities, either for its own account or the account
of a security holder or holders (including, but not limited to, registration
statements relating to secondary offerings of securities of the Company, but
excluding registration statements relating to (i) any registration under Section
3.3 or Section 3.5 of this Agreement, (ii) any employee benefit plan, or (iii)
any corporate reorganization) and will afford Renren an opportunity to include
in such registration all or any part of the Registrable Securities then held by
it. If Renren desires to include in any such registration (and any related
qualifications under blue sky laws or other compliance) and in any underwriting
involved therein, all or any part of the Registrable Securities held by Renren,
it shall after receipt of the above-described notice from the Company, so notify
the Company in writing, and in such notice shall inform the Company of the
number of Registrable Securities Renren wishes to include in such registration
statement. If Renren decides not to include all of its Registrable Securities in
any registration statement thereafter filed by the Company, Renren shall
nevertheless continue to have the right to include any Registrable Securities in
any subsequent registration statement or registration statements as may be filed
by the Company with respect to offerings of its securities, all upon the terms
and conditions set forth herein.

 

(b)       Underwriting. If a registration under which the Company gives notice
under this Section 3.4 is for an underwritten offering, then the Company shall
so advise Renren. In such event, the right of Renren’s Registrable Securities to
be included in a registration pursuant to this Section 3.4 shall be conditioned
upon Renren’s participation in such underwriting and the inclusion of Renren’s
Registrable Securities in the underwriting to the extent provided herein. If
Renren proposes to distribute its Registrable Securities through such
underwriting, Renren shall enter into an underwriting agreement in customary
form with the managing underwriter or underwriters selected by the Company for
such underwriting. Notwithstanding any other provision of this Agreement, if the
managing underwriter(s) determine(s) in good faith that marketing factors
require a limitation of the number of shares to be underwritten, then the
managing underwriter(s) may exclude shares from the registration and the
underwriting, and the number of shares that may be included in the registration
and the underwriting shall be allocated, first to the Company, and second, to
each of the Shareholders requesting inclusion of their Registrable Securities in
such registration statement on a pro rata basis based on the total number of
Registrable Securities then held by each such Shareholder; provided, however,
that the right of the underwriter(s) to exclude shares (including Registrable
Securities) from the registration and underwriting as described above shall be
restricted so that (i) the number of Registrable Securities included in any such
registration is not reduced below thirty percent (30%) of the aggregate number
of Registrable Securities for which inclusion has been requested, even if this
will cause the Company to reduce the number of shares it wishes to offer; and
(ii) all shares that are not Registrable Securities and are held by any other
Person, including, without limitation, any Person who is an employee, officer or
director of any of the Group Companies shall first be excluded from such
registration and underwriting before any Registrable Securities are so excluded.
If Renren disapproves of the terms of any such underwriting, Renren may elect to
withdraw therefrom by written notice to the Company and the underwriter(s),
delivered at least ten (10) Business Days prior to the effective date of the
registration statement. Any Registrable Securities excluded or withdrawn from
such underwriting shall be excluded and withdrawn from the registration. Renren
and all corporations that are Affiliates of Renren shall be deemed to be a
single Shareholder, and any pro rata reduction with respect to Renren shall be
based upon the aggregate amount of shares carrying registration rights owned by
all entities and individuals included in such “Shareholder”, as defined in this
sentence.

 



10

 

 

(i)       If the registration is being undertaken on behalf of the Company,
first to the Company, and second, to each of the Shareholders requesting
inclusion of their securities pursuant to piggyback registration rights
(including those pursuant to this Agreement) in such registration statement on a
pro rata basis based on the total number of securities then held by each such
Shareholder. If Renren disapproves of the terms of any such underwriting, Renren
may elect to withdraw therefrom by written notice to the Company and the
underwriter(s), delivered at least ten (10) Business Days prior to the effective
date of the registration statement. Any Registrable Securities excluded or
withdrawn from such underwriting shall be excluded and withdrawn from the
registration. Renren and all corporations that are Affiliates of Renren shall be
deemed to be a single Shareholder, and any pro rata reduction with respect to
Renren shall be based upon the aggregate amount of shares carrying registration
rights owned by all entities and individuals included in such “Shareholder”, as
defined in this sentence.

 

(ii)       If the registration is being undertaken on behalf of securityholders
(not including Renren) making a written demand for registration pursuant to
demand registration rights, first to such shareholders making a written demand
for registration, and second, to each of the shareholders requesting inclusion
of their securities pursuant to piggyback registration rights (including Renren,
pursuant to this Agreement) in such registration statement on a pro rata basis
based on the total number of securities then held by each such shareholder. If
Renren disapproves of the terms of any such underwriting, Renren may elect to
withdraw therefrom by written notice to the Company and the underwriter(s),
delivered at least ten (10) Business Days prior to the effective date of the
registration statement. Any Registrable Securities excluded or withdrawn from
such underwriting shall be excluded and withdrawn from the registration. Renren
and all corporations that are Affiliates of Renren shall be deemed to be a
single Shareholder, and any pro rata reduction with respect to Renren shall be
based upon the aggregate amount of shares carrying registration rights owned by
all entities and individuals included in such “Shareholder”, as defined in this
sentence.

 

(c)       Expenses. The Company shall pay all Registration Expenses incurred in
connection with each registration under this Section 3.4. If Renren participates
in a registration pursuant to this Section 3.4, Renren shall bear its
proportionate share (based upon the total number of shares sold in such
registration other than for the account of the Company) of all Selling Expenses
incurred in connection with such registration of securities on behalf of
Shareholders.

 

(d)      Not a Demand Registration. Registration pursuant to this Section 3.4
shall not be deemed to be a demand registration as described in Section 3.3
above. Except as otherwise provided herein, there shall be no limit on the
number of times Renren may request registration of Registrable Securities under
this Section 3.4.

 



11

 

 

Section 3.5        Form S-3/F-3 Registration.

 

(a)       The Company shall use its best efforts to qualify for registration on
Form S-3/F-3 or any comparable or successor form as early as possible and use
best efforts to maintain such qualification thereafter. If the Company is
qualified to use Form S-3/F-3, Renren shall have a right to request at such time
from time to time (such request shall be in writing) that the Company effect a
registration on either Form S-3/F-3 and any related qualification or compliance
with respect to all or a part of the Registrable Securities owned by Renren, and
upon receipt of each such request, the Company will:

 

(i)       Registration. As soon as practicable, effect such registration and all
such qualifications and compliances as may be so requested and as would permit
or facilitate the sale and distribution of all or such portion of Renren’s
Registrable Securities as are specified in such request; provided, however, that
the Company shall not be obligated to effect any such registration,
qualification or compliance pursuant to this Section 3.5:

 

(1)if Form S-3/F-3 becomes unavailable for such offering by Renren;

 

(2)if Renren, together with the holders of any other securities of the Company
entitled to inclusion in such registration, propose to sell Registrable
Securities and such other securities (if any) at an aggregate price to the
public of less than US$1,000,000; or

 

(3)if the Company has effected a registration pursuant to this Section 3.5
during the preceding six (6) month period.

 

(b)       Expenses. The Company shall pay all Registration Expenses incurred in
connection with each registration requested pursuant to this Section 3.5. Renren
shall bear such its proportionate share (based upon the total number of shares
sold in such registration other than for the account of the Company) of all
Selling Expenses incurred in connection with such registration of securities.

 

(c)       Maximum Frequency. Except as otherwise provided herein, Renren may
request registration of Registrable Securities three (3) times under this
Section 3.5.

 

(d)       Deferral. Notwithstanding the foregoing, if the Company shall furnish
to Renren a certificate signed by the CEO of the Company stating that in the
good faith judgment of the Board, it would be materially detrimental to the
Company and its shareholders for such Form S-3/F-3 registration statement to be
filed, then the Company shall have the right to defer such filing for a period
of not more than ninety (90) days after receipt of the request of Renren;
provided, however, that the Company may not utilize this right more than once in
any twelve (12) month period; provided, further that during such ninety (90) day
period, the Company shall not file any registration statement pertaining to the
public offering of any securities of the Company.

 

(e)       Not Demand Registration. Form S-3/F-3 registrations shall not be
deemed to be demand registrations as described in Section 3.3 above.

 



12

 

 

(f)       Underwriting. If the requested registration under this Section 3.5 is
for an underwritten offering, the provisions of Section 3.3(b) shall apply.

 

Section 3.6        Obligations of the Company.

 



Whenever required to effect the registration of any Registrable Securities under
this Agreement, the Company shall keep Renren advised in writing as to the
initiation of such registration and as to the completion thereof, and shall, at
its expense and as expeditiously and as reasonably possible:

 

(a)       Registration Statement. Prepare and file with the Commission a
registration statement with respect to such Registrable Securities and use its
best efforts to cause such registration statement to become effective, and keep
any such registration statement effective for a period of one hundred and twenty
(120) days or until Renren has completed the distribution described in the
registration statement relating thereto, whichever occurs first.

 

(b)       Amendments and Supplements. Prepare and file with the Commission such
amendments and supplements to such registration statement and the prospectus
used in connection with such registration statement as may be necessary to
comply with the provisions of the Securities Act or other applicable securities
laws with respect to the disposition of all securities covered by such
registration statement.

 

(c)       Registration Statements and Prospectuses. Furnish to Renren such
number of copies of registration statements and prospectuses, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act or other applicable securities laws, and such other documents as it may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by it that are included in such registration.

 

(d)      Blue Sky. Use its best efforts to register and qualify the securities
covered by such registration statement under such other securities or blue sky
laws of such jurisdictions as shall be reasonably requested by Renren, provided
that the Company shall not be required in connection therewith or as a condition
thereto to qualify to do business or to file a general consent to service of
process in any such states or jurisdictions.

 

(e)       Deposit Agreement. If the registration relates to an offering of
depositary shares or other securities representing Ordinary Shares deposited
pursuant to a deposit agreement or similar facility, cause the depositary under
such agreement or facility to accept for deposit under such agreement or
facility all Registrable Securities requested by Renren to be included in such
registration in accordance with this Section 3.

 

(f)       Underwriting. In the event of any underwritten public offering, enter
into and perform its obligations under an underwriting agreement in usual and
customary form, with the managing underwriter(s) of such offering. Renren shall
also enter into and perform its obligations under such an agreement.

 

(g)       Notification. Notify Renren at any time when a prospectus relating to
its Registrable Securities is required to be delivered under the Securities Act
or other applicable securities laws of the happening of any event as a result of
which the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing.

 



13

 

 

(h)       Opinion and Comfort Letter. Furnish, at the request of Renren, on the
date that such Registrable Securities are delivered to the underwriter(s) for
sale, if such securities are being sold through underwriters, or, if such
securities are not being sold through underwriters, on the date that the
registration statement with respect to such securities becomes effective, (i) an
opinion, dated as of such date, of the counsel representing the Company for the
purpose of such registration, in form and substance as is customarily given to
underwriters in an underwritten public offering and reasonably satisfactory to
Renren, addressed to the underwriters, if any, and to Renren and (ii) a
“comfort” letter dated as of such date, from the independent certified public
accountants of the Company, in form and substance as is customarily given by
independent certified public accountants to underwriters in an underwritten
public offering and reasonably satisfactory to Renren, addressed to the
underwriters, if any, and Renren.

 

(i)        Listing on Securities Exchange(s). Cause all such Registrable
Securities registered pursuant hereto to be listed on the Nasdaq, or such other
internationally recognized exchange, for long as the Company’s securities are
listed on such exchange.

 

If the Company fails to perform any of the Company’s obligations set forth above
in this Section 3.6 relating to a demand registration made pursuant to Section
3.3, such registration shall not constitute the use of a demand registration
under Section 3.3.

 

Section 3.7        Furnish Information.

 



It shall be a condition precedent to the obligations of the Company to take any
action pursuant to Sections 2.3, 2.4 or 2.5 with respect to the Registrable
Securities of Renren, that Renren shall furnish to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of such securities as shall be reasonably requested in writing by
the Company to timely effect the registration of its Registrable Securities.

 

Section 3.8        Indemnification.

 



The following indemnification provisions shall apply in the event any
Registrable Securities are included in a registration statement under Sections
2.3, 2.4 or 2.5:

 

(a)       By the Company. To the extent permitted by law, the Company will
indemnify and hold harmless Renren, its partners, officers, directors,
employees, trustees, legal counsel and any underwriter (as determined in the
Securities Act) for Renren and each Person, if any, who controls Renren or
underwriter within the meaning of Section 15 of the Securities Act against any
expenses, losses, claims, damages, or liabilities (joint or several) (or actions
in respect thereof) to which they may become subject under the Securities Act,
the Exchange Act or other applicable law, insofar as such expenses, losses,
claims, damages, or liabilities (or actions in respect thereof) arise out of or
are based upon any of the following statements, omissions or violations (each a
“Violation”):

 



14

 

 

(i)       any untrue statement or alleged untrue statement of a material fact
contained in any registration statement, offering circular, preliminary
prospectus, final prospectus or other document, or any amendments or supplements
thereto;

 

(ii)       the omission or alleged omission to state therein a material fact
required to be stated therein, or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading; or

 

(iii)       any violation or alleged violation of the Securities Act, the
Exchange Act, any federal or state or foreign securities law or any rule or
regulation promulgated under the Securities Act, the Exchange Act or other
applicable securities law in connection with the offering covered by such
registration statement; and the Company will reimburse Renren, its partners,
officers, directors, employees, legal counsel, underwriters or controlling
Person for any legal or other expenses reasonably incurred by them, as incurred,
in connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the indemnity agreement contained
in this Section 3.8(a) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of the Company (which consent shall not be unreasonably withheld),
nor shall the Company be liable in any such case for any such loss, claim,
damage, liability or action to the extent that it arises out of or is based upon
a Violation which occurs in reliance upon and in conformity with written
information furnished expressly for use in connection with such registration by
Renren, underwriter or controlling Person of Renren.

 

(b)      By Renren. To the extent permitted by law, Renren will indemnify and
hold harmless the Company, each of its directors, each of its officers who have
signed the registration statement, each Person, if any, who controls the Company
within the meaning of Section 15 of the Securities Act, any underwriter (as
determined in the Securities Act) and any other Shareholder selling securities
under such registration statement or any of such other Shareholder’s partners,
directors, officers, employees, trustees, legal counsel and any underwriter (as
determined in the Securities Act) for such Shareholder and each Person, if any,
who controls such Shareholder within the meaning of Section 15 of the Securities
Act, against any expenses, losses, claims, damages or liabilities (joint or
several) (or actions in respect thereof) to which the Company or any such
director, officer, employee, trustee, legal counsel, controlling Person,
underwriter or other such Shareholder, partner or director, officer, employee or
controlling Person of such other Shareholder may become subject under the
Securities Act, the Exchange Act or other applicable law, insofar as such
expenses, losses, claims, damages or liabilities (or actions in respect thereto)
arise out of or are based upon any Violation, in each case to the extent (and
only to the extent) that such Violation occurs in reliance upon and in
conformity with written information furnished by Renren expressly for use in
connection with such registration; and Renren will reimburse any legal or other
expenses reasonably incurred by the Company or any such director, officer,
employee, controlling Person, underwriter or other Shareholder, partner,
officer, employee, director or controlling Person of such other Shareholder in
connection with investigating or defending any such loss, claim, damage,
liability or action: provided, however, that the indemnity agreement contained
in this Section 3.8(b) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of Renren, which consent shall not be unreasonably withheld; and
provided, further that the total amounts payable in indemnity by Renren under
this Section 3.8(b) plus any amount under Section 3.8(e) in respect of any
Violation shall not exceed the net proceeds received by Renren in the registered
offering out of which such Violation arises.

 



15

 

 

(c)       Notice. Promptly after receipt by an indemnified party under this
Section 3.8 of notice of the commencement of any claim or action (including any
governmental action), such indemnified party will, if a claim in respect thereof
is to be made against any indemnifying party under this Section 3.8, deliver to
the indemnifying party a written notice of the commencement thereof (a “Claim
Notice”) and the indemnifying party shall have the right to participate in, and,
to the extent the indemnifying party so desires, jointly with any other
indemnifying party similarly noticed, to assume the defense thereof with counsel
mutually satisfactory to the parties; provided, however, that an indemnified
party shall have the right to retain its own counsel, with the fees and expenses
to be paid by the indemnifying party, (i) during the period from the delivery of
a Claim Notice until retention of counsel by the indemnifying party; and (ii) if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential conflict of
interests between such indemnified party and any other party represented by such
counsel in such proceeding. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall relieve such indemnifying party of liability to the indemnified
party under this Section 3.8 to the extent the indemnifying party is prejudiced
as a result thereof, but the omission so to deliver written notice to the
indemnifying party will not relieve it of any liability that it may have to any
indemnified party otherwise than under this Section 3.8.

 

(d)      Defect Eliminated in Final Prospectus. The foregoing indemnity
agreements of the Company and Renren are subject to the condition that, insofar
as they relate to any untrue statement, alleged untrue statement, omission or
alleged omission made in a preliminary prospectus or free writing prospectus on
file with the Commission at the time the registration statement becomes
effective, such indemnity agreement shall not inure to the benefit of any Person
if an amended prospectus is filed with the Commission and delivered pursuant to
the Securities Act at or prior to the time of sale (including, without
limitation, a contract of sale, and as further contemplated by Rule 159
promulgated under the Securities Act) to the Person asserting the loss,
liability, claim or damage.

 

(e)       Contribution. In order to provide for just and equitable contribution
to joint liability under the Securities Act in any case in which either (i)
Renren exercising rights under this Agreement, or any controlling Person of
Renren, makes a claim for indemnification pursuant to this Section 3.8 but it is
judicially determined (by the entry of a final judgment or decree by a court of
competent jurisdiction and the expiration of time to appeal or the denial of the
last right of appeal) that such indemnification may not be enforced in such case
notwithstanding the fact that this Section 3.8 provides for indemnification in
such case, or (ii) contribution under the Securities Act may be required on the
part of Renren or any such controlling Person in circumstances for which
indemnification is provided under this Section 3.8; then, and in each such case,
the Company and Renren will contribute to the aggregate losses, claims, damages
or liabilities to which they may be subject (after contribution from others) in
such proportion so that Renren is responsible for the portion represented by the
percentage that the public offering price of its Registrable Securities offered
by and sold under the registration statement bears to the public offering price
of all securities offered by and sold under such registration statement, and the
Company and any other selling Shareholders are responsible for the remaining
portion; provided, however, that, in any such case: (A) Renren will not be
required to contribute any amount in excess of the public offering price of all
such Registrable Securities offered and sold by Renren pursuant to such
registration statement; and (B) no Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) will be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

 



16

 

 

(f)       Survival. The obligations of the Company and Renren under this Section
3.8 shall survive until the fifth (5th) anniversary of the completion of any
offering of Registrable Securities pursuant to a registration statement,
regardless of the expiration of any statutes of limitation or extensions of such
statutes.

 

Section 3.9        Rule 144 Reporting.

 



With a view to making available to Renren the benefits of certain rules and
regulations of the Commission which may permit the sale of the Restricted
Securities to the public without registration, the Company agrees to use its
best efforts to:

 

(a)       Make and keep public information available, as those terms are
understood and defined in Rule 144 or any similar or analogous rule promulgated
under the Securities Act, at all times after the effective date of the first
registration filed by the Company for an offering of its securities to the
general public;

 

(b)       File with the Commission, in a timely manner, all reports and other
documents required of the Company under the Securities Act or the Exchange Act,
at all times after the effective date of the first registration under the
Securities Act filed by the Company; and

 

(c)       So long as Renren owns any Restricted Securities, furnish to Renren
forthwith upon request, (i) a written statement by the Company as to its
compliance with the reporting requirements of said Rule 144, and of the Exchange
Act (at any time after it has become subject to such reporting requirements),
(ii) a copy of the most recent annual, interim, quarterly or other report of the
Company, and (iii) such other reports and documents as Renren may reasonably
request in availing itself of any rule or regulation of the Commission allowing
it to sell any such securities without registration.

 

Section 3.10      Termination of the Company’s Obligations.

 



Notwithstanding the foregoing, the Company shall have no obligations pursuant to
Sections 2.3, 2.4 or 2.5 with respect to any Registrable Securities proposed to
be sold by Renren in a registered public offering if, in the opinion of counsel
to the Company, all such Registrable Securities proposed to be sold by Renren
may then be sold under Rule 144 (i) in one three (3) month period without
exceeding the volume limitations thereunder or (ii) without volume limitations.

 



17

 

 

Section 3.11      Re-Sale Rights.

 



The Company shall use its best efforts to assist Renren in the sale or
disposition of its Registrable Securities, including the prompt delivery of
applicable instruction letters by the Company and legal opinions from the
Company’s counsels in forms reasonably satisfactory to Renren’s counsel. In the
event the Company has depositary receipts listed or traded on any stock exchange
or inter-dealer quotation system, the Company shall pay all costs and fees
related to such depositary facility, including conversion fees and maintenance
fees for Registrable Securities held by Renren.

 

Section 3.12      Transfer of Registration Rights.

 



The rights to cause the Company to register securities granted to Renren under
Sections 2.3, 2.4 or 2.5 may be assigned to a transferee or assignee in
connection with any transfer or assignment of Registrable Securities by Renren;
provided that: (a) such transfer may otherwise be effected in accordance with
applicable securities laws, (b) the Company is given prompt notice of the
transfer, (c) such assignee or transferee agrees to be bound by the terms of
this Agreement by executing and delivering a Deed of Adherence (in the same form
and substance as set out in Schedule 1 hereto), and(d) such assignee or
transferee is (i) an Affiliate or affiliated fund (United States based or
non-United States based) of Renren, (ii) a family member or trust for the
benefit of any shareholder of Renren, or (iii) a transferee of the Registrable
Securities originally issued to Renren (as adjusted for Recapitalization) equal
to at least at least five percent (5%) of the total outstanding share capital of
the Company (calculated on a fully-diluted basis.

 

ARTICLE IV
OTHER PROVISIONS

 





SECTION 4.1.     Lock-Up. Renren agrees that it will not, and Renren shall
procure that its Affiliates will not, without the prior written consent of the
Board, (i) offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant for the sale of, lend or otherwise dispose of or transfer any of its
Subject Shares or (ii) enter into any swap or any other agreement or any
transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of any of its Subject Shares (each of the
foregoing in (i) and (ii) a “Disposition”) prior to the date that is 180 days
following the date of this Agreement, provided, however, that nothing in this
Section 4.1 shall apply to or restrict a Disposition by Renren in connection
with a transaction in which (a) any person or group shall have acquired or
entered into a binding definitive agreement that has been approved by the Board
(or any duly constituted committee thereof) to acquire (i) more than 50% of the
voting securities of the Company or (ii) assets of the Company and/or its Group
Companies representing more than 50% of the consolidated earnings power of the
Company and its Group Companies, taken as a whole, or (b) any person shall have
commenced a tender or exchange offer which, if consummated, would result in such
person’s acquisition of Beneficial Ownership of more than 50% of the voting
securities of the Company, and in connection therewith, the Company files with
the Commission a Schedule 14D-9 with respect to such offer that does not either
(i) recommend that the Company’s shareholders reject such offer or (ii) advise
the Company’s shareholders that the Board of Directors is considering its
response to the offer, (c) Renren transfers its Subject Shares to an Affiliate
of Renren to any direct or indirect shareholder of Renren, or (d) any Dealer
Partners or After Sale Partners (each as defined in the Exchange Agreement)
pursuant to their arrangements with Renren. If the Company commits a Material
Exchange Agreement Breach, the provisions of this Section 4.1 shall terminate
and not be binding upon Renren from such termination date.

 



18

 



 

SECTION 4.2.     Transfers to Certain Shareholders. The Company acknowledges
that, pursuant to the terms of the Exchange Agreement, Renren has received and
will hold certain Ordinary Shares subject to arrangements with Dealer Partners
and After Sale Partners (each as defined in the Exchange Agreement), which will
require Renren to transfer certain Ordinary Shares to the Dealer Partners and
After Sale Partners. The Company further commits to the obligations contained in
Section 3.9 hereof with respect to the facilitation of resales of Ordinary
Shares by the Dealer Partners and After Sale Partners, and to take commercially
reasonable efforts to make such notations and instructions on its books and
records and/or with the registrar of the Ordinary Shares to reflect such
transfers.

 

ARTICLE V
GENERAL PROVISIONS

 

Section 5.1        Confidentiality. Each party hereto hereby agrees that it
will, and will cause its respective Affiliates and its and their respective
representatives to, hold in strict confidence any non-public records, books,
contracts, instruments, computer data and other data and information concerning
the other parties hereto, whether in written, verbal, graphic, electronic or any
other form provided by any party hereto (except to the extent that such
information has been (a) previously known by such party on a non-confidential
basis from a source other than the other parties hereto or its representatives,
provided that, to such party’s knowledge, such source is not prohibited from
disclosing such information to such party or its representatives by a
contractual, legal or fiduciary obligation to the other parties hereto or its
representatives, (b) in the public domain through no breach of this Agreement by
such party, (c) independently developed by such party or on its behalf, or (d)
later lawfully acquired from other sources) (the “Confidential Information”). In
the event that a party hereto is requested or required by law, governmental
authority, rules of stock exchanges, or other applicable judicial or
governmental order to disclose any Confidential Information concerning any of
the other parties hereto, such party shall, to the extent legally permissible,
notify the other party prior to making any such disclosure by providing the
other party with the text of the disclosure requirement and draft disclosure at
least 24 hours prior to making any such disclosure, and, if requested by another
party, assist such other party to limit or minimize such disclosure.

 

Section 5.2        Termination. Unless expressly provided otherwise herein, in
addition to the other termination provisions in this Agreement, this Agreement
shall terminate, and have no further force and effect, upon the earliest of: (a)
a written agreement to that effect, signed by all parties hereto, and (b) the
date following the Closing on which Renren (together with its Affiliates and
Permitted Transferees) no longer holds any Ordinary Shares of the Company;
provided that, notwithstanding the foregoing, Article II shall survive
(including with respect to any transferee or assignee of Renren’s Registrable
Securities to whom the rights and obligations of Renren under Article II were
assigned in accordance with this Agreement) any termination of this Agreement
until the specific provisions thereof terminate in accordance with their express
terms.

 



19

 

 

Section 5.3        Notices. All notices, requests and other communications to
any party hereunder shall be in writing (including facsimile transmission and
electronic mail transmission (“Email”), so long as a receipt of such Email is
requested and received) and shall be given:

 

If to the Company:

 

CM Seven Star Acquisition Corporation 

Address:           Suite 1306, 13/F. AIA Central, 1 Connaught Road, Central,
Hong Kong SAR



Attention:         Sing Wang, Anthony Ho and Adrian Cheung

 

If to Renren:

 

Renren Inc. 

Address:           5/F, North Wing, 18 Jiuxianqiao Middle Road, Chaoyang
District, Beijing 100016, People’s Republic of China



Email:                james.liu@renren-inc.com
Tel:                    +86 (10) 8448-1818



Attention:        James Jian Liu

 


with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom 

Address:          42/F, Edinburgh Tower, The Landmark, 15 Queen’s Road Central
Hong Kong SAR



Email:                 kenneth.chase@skadden.com



Tel:                    +852 3740 4700
Attention:         Kenneth W. Chase

 

A party may change or supplement the addresses given above, or designate
additional addresses, for the purposes of this Section 5.3 by giving the other
parties written notice of the new address in the manner set forth above.

 

Section 5.4        Entire Agreement. This Agreement and the other Transaction
Documents, together with all the schedules and exhibits hereto and thereto and
the certificates and other written instruments delivered in connection therewith
from time to time on and following the date hereof, constitute and contain the
entire agreement and understanding of the parties with respect to the subject
matter hereof and thereof, and supersedes any and all prior negotiations,
correspondence, agreements, understandings, duties or obligations between the
parties respecting the subject matter hereof and thereof. Each party expressly
represents and warrants that it is not relying on any oral or written
representations, warranties, covenants or agreements outside of this Agreement
and the other Transaction Documents.

 

Section 5.5        Governing Law. This Agreement shall be governed by and
construed in accordance with the law of Hong Kong SAR, without regard to
conflict of law principles.

 



20

 

 

Section 5.6        Dispute Resolution. Any dispute arising out of or in
connection with this Agreement, including any question regarding its existence,
validity or termination and the Parties’ rights and obligations hereunder (each,
a “Dispute”) shall be referred to and finally resolved by arbitration (the
“Arbitration”) in the following manner:

 

(a)       The Arbitration shall be administered by the Hong Kong International
Arbitration Centre (“HKIAC”);

 

(b)       The Arbitration shall be procedurally governed by the HKIAC
Administered Arbitration Rules as in force at the date on which the claimant
party notifies the respondent party in writing (such notice, a “Notice of
Arbitration”) of its intent to pursue Arbitration, which are deemed to be
incorporated by reference and may be amended by this Section 5.6;

 

(c)       The seat and venue of the Arbitration shall be Hong Kong and the
language of the Arbitration shall be English;

 

(d)       A Dispute subject to Arbitration shall be determined by a panel of
three (3) arbitrators (the “Tribunal”). One (1) arbitrator shall be nominated by
the claimant party (and to the extent that there is more than one (1) claimant
party, by mutual agreement among the claimant parties) and one (1) arbitrator
shall be nominated by the respondent party (and to the extent that there is more
than one (1) respondent party, by mutual agreement among the respondent
parties). The third arbitrator shall be jointly nominated by the claimant
party’s and respondent party’s respectively nominated arbitrators and shall act
as the presiding arbitrator. If the claimant party or the respondent party fails
to nominate its arbitrator within thirty (30) days from the date of receipt of
the Notice of Arbitration by the respondent party or the claimant and respondent
parties’ nominated arbitrators fail to jointly nominate the presiding arbitrator
within thirty (30) days of the nomination of the respondent-nominated
arbitrator, either party to the Dispute may request the Chairperson of the HKIAC
to appoint such arbitrator; and

 

(e)       The parties agree that all documents and evidence submitted in the
Arbitration (including any statements of case and any interim or final award, as
well as the fact that an arbitral award has been made) shall remain confidential
both during and after any final award that is rendered unless the parties
otherwise agree in writing. The arbitral award is final and binding upon the
parties to the Arbitration.

 

Section 5.7        Severability. If any provision of this Agreement is found to
be invalid or unenforceable, then such provision shall be construed, to the
extent feasible, so as to render the provision enforceable and to provide for
the consummation of the transactions contemplated hereby on substantially the
same terms as originally set forth herein, and if no feasible interpretation
would save such provision, it shall be severed from the remainder of this
Agreement, which shall remain in full force and effect unless the severed
provision is essential to the rights or benefits intended by the parties. In
such event, the parties shall use commercially reasonable efforts to negotiate,
in good faith, a substitute, valid and enforceable provision or agreement, which
most nearly effects the parties’ intent in entering into this Agreement.

 



21

 

 

Section 5.8        Assignments and Transfers; No Third Party Beneficiaries.
Except as otherwise provided herein, this Agreement and the rights and
obligations of the parties hereto hereunder shall inure to the benefit of, and
be binding upon, their respective successors and permitted assigns (and shall
inure to the benefit of and be enforceable by any transferee of equity
securities held by Renren but only to the extent of such transfer), but shall
not otherwise be for the benefit of any third party. Subject to Section 5.2
hereof, (a) the rights of Renren under this Agreement are assignable in
connection with the transfer of any Ordinary Shares held by Renren but only to
the extent of such transfer, and (b) the rights of Renren hereunder (including
without limitation its rights under Article III of this Agreement) are
assignable in the connection with the transfer of any Ordinary Shares held by
Renren to any of its Affiliates (in each case subject to applicable securities
laws and other laws), provided, however, that in either case (y) no party may be
assigned any of the foregoing rights unless the Company is given written notice
by the assigning party stating the name and address of the assignee and
identifying the securities of the Company as to which the rights in question are
being assigned; and (z) any such transferee shall execute and deliver to the
Company and Renren a Deed of Adherence (in the same form and substance as set
out in Schedule 1 hereto), subject to the terms and conditions hereof. This
Agreement and the rights and obligations of any party hereunder shall not
otherwise be assigned without the mutual written consent of the other parties
hereto,

 

Section 5.9        Construction. Each of the parties has participated in the
drafting and negotiation of this Agreement. If an ambiguity or question of
intent or interpretation arises, this Agreement must be construed as if it is
drafted by all the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of authorship of any of the
provisions of this Agreement.

 

Section 5.10      Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other parties. A facsimile or “PDF” signature shall
be considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original.

 

Section 5.11      Aggregation of Shares. All Securities held or acquired by
Renren and/or its Affiliates and Permitted Transferees shall be aggregated
together for the purpose of determining the availability of any rights of Renren
under this Agreement.

 

Section 5.12      Conflict with Articles or Other Agreements. In the event of
any conflict or inconsistency between the provisions of this Agreement and the
provisions of the Articles, the parties shall, notwithstanding the conflict or
inconsistency, act so as to effect the intent of this Agreement to the greatest
extent possible under the circumstances. The Company agrees that in the event
that any holder of Ordinary Shares is, after the date of this Agreement, granted
any registration rights that are more favorable to such other holder than those
rights provided to Renren pursuant to Article II hereof, Renren shall be
promptly notified in writing of such modification to the rights and the Company
shall amend this Agreement to grant Renren the same rights from the date that
those rights are provided to such other holder.

 



22

 

 

Section 5.13      Specific Performance. The parties hereto acknowledge and agree
irreparable harm may occur for which money damages would not be an adequate
remedy in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that, in addition to any other remedies at law or in
equity, the parties to this Agreement shall be entitled to injunction to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement without posting any bond or other undertaking.

 

Section 5.14      Amendment; Waiver. This Agreement may be amended, modified or
supplemented only by a written instrument duly executed by all the parties
hereto. The observance of any provision in this Agreement may be waived (either
generally or in a particular instance and either retroactively or prospectively)
only by the written consent of the party against whom such waiver is to be
effective. Any amendment or waiver effected in accordance with this Section 5.14
shall be binding upon the parties hereof and their respective assigns. It is
agreed that no delay or omission to exercise any right, power or remedy accruing
to any party, upon any breach, default or noncompliance by another party under
this Agreement, shall impair any such right, power or remedy, nor shall it be
construed to be a waiver of any such breach, default or noncompliance, or any
acquiescence therein, or of or in any similar breach, default or noncompliance
thereafter occurring.

 

Section 5.15      Public Announcements. Without limiting any other provision of
this Agreement, the parties hereto, to the extent permitted by applicable law,
will consult with each other before issuance, and provide each other the
opportunity to review, comment upon and agree on any press release or public
statement with respect to this Agreement, the other Transaction Documents and
the transactions contemplated hereby and thereby and the ongoing business
relationship among the parties. The parties hereto will not issue any such press
release or make any such public statement without the prior written consent of
the other party, except as may be required by law or any listing agreement with
or requirement of the Nasdaq, the NYSE or any other applicable securities
exchange, provided that the disclosing party shall, to the extent permitted by
applicable law or any listing agreement with or requirement of the Nasdaq, the
NYSE or any other applicable securities exchange, and if reasonably practicable,
inform the other parties about the disclosure to be made pursuant to such
requirements prior to the disclosure.

 

[Signature Pages Follow]

 



23

 

 



IN WITNESS WHEREOF, the parties have caused their respective duly authorized
representatives to execute this Agreement as of the date and year first above
written.

 





 

CM SEVEN STAR ACQUISITION CORPORATION

        By:     Name:   Title:



 

24

 

 

IN WITNESS WHEREOF, the parties have caused their respective duly authorized
representatives to execute this Agreement as of the date and year first above
written.

 



SHAREHOLDER VALUE FUND       By:     Name:   Title:

 



25

 

 

IN WITNESS WHEREOF, the parties have caused their respective duly authorized
representatives to execute this Agreement as of the date and year first above
written.

      RENREN INC.       By:     Name:   Title:



 

26

 

 

Schedule 1



FORM OF DEED OF ADHERENCE

 

THIS DEED is made the day of 20[ ] by [ ] of [ ] (the “Permitted Transferee”)
and is supplemental to the Investor Rights Agreement dated [ ], 2019 made
between CM Seven Star Acquisition Corporation (the “Company”), Shareholder Value
Fund and Renren Inc. (such agreement as amended, restated or supplemented from
time to time, the “Investor Rights Agreement”).

 

WITNESSETH as follows:

 

The [Permitted Transferee] confirms that it has been provided with a copy of the
Investor Rights Agreement and all amendments, restatements and supplements
thereto and hereby covenants with each of the parties to the Investor Rights
Agreement from time to time to observe, perform and be bound by all the terms
and conditions of the Investor Rights Agreement which are capable of applying to
the Permitted Transferee to the intent and effect that the Permitted Transferee
shall be deemed as and with effect from the date hereof to be a party to the
Investor Rights Agreement and to be subject to the obligations thereof.

 

The address and facsimile number at which notices are to be served on the
Permitted Transferee under the Investor Rights Agreement and the person for
whose attention notices are to be addressed are as follows:

 

[to insert contact details]

 

Words and expressions defined in the Investor Rights Agreement shall have the
same meaning in this Deed. This Deed shall be governed by and construed in
accordance with the laws of the State of New York.

 

This Deed shall take effect as a deed poll for the benefit of the Company,
Renren Inc. and any other parties to the Investor Rights Agreement.

 

IN WITNESS whereof the Permitted Transferee has executed this Deed the day and
year first above written.

 

THE COMMON SEAL of [ ].

 

was hereunto affixed        )

 

in the presence of:           ) 

    (Director)       (Director/Secretary)  

 



1

